




THIS SECURED NOTE AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED
SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
 
PLATINA ENERGY GROUP, INC.
 
 
Convertible Note
 
 
August __, 2008
 


No.  N-3
US$1,200,000



This Secured Note (the “Note”) is issued on August ____, 2008
(the “Closing Date”) by Platina Energy Group, Inc., a Delaware corporation (the
“Company”), to Trafalgar Capital Specialized Investment Fund, Luxembourg
(together with its permitted successors and assigns, the “Holder”) pursuant to
exemptions from registration under the Securities Act of 1933, as amended.
 
 
ARTICLE I.
 
Section 1.01                                                  Principal and
Interest.  For value received, the Company hereby promises to pay to the order
of the Holder on August ___, 2010 in lawful money of the United States of
America and in immediately available funds the principal sum of One Million Two
Hundred Thousand U.S. Dollars (US$1,200,000) together with interest on the
unpaid principal of this Note at the rate of ten percent (10.0%) per annum (the
“Interest Rate”) payable monthly in cash on the outstanding balance commencing
two (2) months from the date hereof.  .  Interest shall be computed on the basis
of a 360-day year and the actual days elapsed and the Holder shall deduct two
(2) interest payments at each Closing (as defined in the Securities Purchase
Agreement).  The Holder shall in no event be entitled to convert this Note for a
number of shares of Common Stock in excess of that number of shares of Common
Stock which, upon giving effect to such conversion, would cause the aggregate
number of shares of Common Stock beneficially owned by the Holder and its
affiliates to exceed 9.99% of the outstanding shares of the Common Stock
following such conversion.  Any unpaid interest shall be compounded
monthly.  Additionally, upon the occurrence of an Event of Default (as defined
herein) the Interest Rate shall be increased to a rate of eighteen percent (18%)
per annum.
 
Section 1.02                                                  Optional
Conversion.  The Holder is entitled, at its option, to convert, and sell on the
same day or at any subsequent time, at any time and from time
 

 
1

--------------------------------------------------------------------------------

 

to time, until payment in full of this Note, all or any part of the principal
amount of the Note, plus accrued interest, into shares (the “Conversion Shares”)
of the Company’s common stock, par value US $.001 per share (“Common Stock”), at
the price per share (the “Conversion Price”) equal to $______ (the “Fixed
Price”) when the Common Stock is trading at or above $0.40 per share.  The
Holder shall also have the right to convert at a price equal to eighty-five
percent (85%) of the lowest daily closing bid price of the Company’s Common
Stock, as quoted by Bloomberg, LP, for the ten (10) trading days immediately
preceding the Conversion Date (as defined herein) when the monthly installment
of the Mandatory Redemption (as described in Section 1.05 hereof) is not paid
within five (5) days of the due date of such installment.  Subparagraphs (a) and
(b) above are individually referred to as a “Conversion Price”.  As used herein,
“Principal Market” shall mean The National Association of Securities Dealers
Inc.’s Over-The-Counter Bulletin Board, Nasdaq Capital Market, or American Stock
Exchange.  No fraction of shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  To convert this Note, the Holder hereof shall deliver
written notice thereof, substantially in the form of Exhibit “A” to this Note,
with appropriate insertions (the “Conversion Notice”), to the Company at its
address as set forth herein.  The date upon which the conversion shall be
effective (the “Conversion Date”) shall be deemed to be the date set forth in
the Conversion Notice.  Within three (3) days of receipt of a Conversion Notice
from the Holder, the Company may redeem any conversion for cash in lieu of
issuing the Conversion Shares at using the Redemption Amount.
Section 1.03                                                  Reservation of
Common Stock.  The Company shall reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
effecting the conversion of this Note, such number of shares of Common Stock as
shall from time to time be sufficient to effect such conversion, based upon the
Conversion Price.  If at any time the Company does not have a sufficient number
of Conversion Shares authorized and available, then the Company within ten (10)
business days for the sole purpose of increasing the number of shares authorized
shall either (i) obtain sufficient written consents from the Company’s
shareholders and file an Information Statement with the Securities and Exchange
Commission (the “SEC”) or (ii) file a preliminary proxy statement with the
Securities and Exchange Commission within ten (10) business day after such
occurrence and shall call and hold a special meeting of its stockholders as soon
as practicable after such occurrence for the sole purpose of increasing the
number of authorized shares of Common Stock. Notwithstanding the foregoing, the
Holders hereby acknowledge that the Company currently does not have sufficient
shares of its Common Stock authorized as shall be necessary to effect the
issuance of the Conversion Shares, but has obtained the written consent of a
sufficient number of votes of its shareholders to authorize such increase and
has filed an Information Statement with the SEC reflecting such approval.
 
Section 1.04                                                  Issuance of Common
Stock upon Conversion.  The Company shall promptly, but no later than five (5)
days following the Company’s receipt of a Conversion Notice, cause the delivery
of the full amount of the Common Stock due to be issued to Holder at that
time.  In the event that the shares of Common Stock are not delivered within ten
(10) days of the Company’s receipt of a Conversion Notice, the Company shall pay
the Holder a cash amount within three (3) business days, after the end of the
month in which such shares were due, equal to two percent (2%) of the liquidated
value of the Notes then outstanding, as liquidated damages and not as a
penalty.  The Company acknowledges that such a failure to
 

 
2

--------------------------------------------------------------------------------

 

deliver the shares due pursuant to a Conversion Notice is likely to cause
material financial hardship to Holder and shall constitute and Event of Default
hereunder.
Section 1.05                                                  Mandatory and
Optional Redemption.  The Company shall begin redeeming on this Debenture
monthly beginning on the one month anniversary following the Closing Date (each
date, as well as the date of any Optional Redemption pursuant to Section 1.04, a
“Redemption Date”) by making equal payments of principal over the term of this
Debenture plus any outstanding interest payments and a fifteen percent (15.0%)
redemption premium on the principal redeemed each month as set out in Exhibit
B. The Company shall also have the option to prepay the then outstanding
principal and any accrued but unpaid interest of this Note in full or in part at
any time and from time to time by providing the Holder a Redemption Notice.
Notwithstanding anything to the contrary herein, the Company shall not be
permitted to redeem this Note when the Common Stock is trading at or above $0.40
per share.
 


Section 1.06                                                  Interest
Payments.  Holder shall deduct the first two (2) interest payments at the
Closing.  At the time such interest is payable, the Holder, in its sole
discretion, may elect to receive the interest in cash (via wire transfer or
certified funds) or in the form of Common Stock.  In the event of default, as
described in Article III Section 3.01 hereunder, the Holder may elect that the
interest be paid in cash (via wire transfer or certified funds) or in the form
of Common Stock.  If paid in the form of Common Stock, the amount of stock to be
issued will be calculated as follows: the value of the stock shall be the
Closing Bid Price on:  (i) the date the interest payment is due; or (ii) if the
interest payment is not made when due, the date the interest payment is made.  A
number of shares of Common Stock with a value equal to the amount of interest
due shall be issued.  No fractional shares will be issued; therefore, in the
event that the value of the Common Stock per share does not equal the total
interest due, the Company will pay the balance in cash.
 
Section 1.07                                                  Paying Agent and
Registrar.  Initially, the Company will act as paying agent and registrar.  The
Company may change any paying agent, registrar, or Company-registrar by giving
the Holder not less than ten (10) business days’ written notice of its election
to do so, specifying the name, address, telephone number and facsimile number of
the paying agent or registrar.  The Company may act in any such capacity.
 
Section 1.08                                                  Secured Nature of
Note.  This Note is secured by all of the assets and property of the Company as
set forth on Exhibit A to the Security Agreement dated the date hereof between
the Company and the Holder (the “Security Agreement”).  As set forth in the
Security Agreement, Holder’s security interest shall terminate upon the
occurrence of an Expiration Event as defined in the Security Agreement.
 
Section 1.09                                                      Currency
Exchange Rate Protections for Non U.S. Buyers.  This Section 1.09 only applies
to non U.S Buyers.
 
(a) “Closing Date Exchange Rate” means the Euro to US dollar spot exchange rate
as converted by the Holder’s Custodian on the date funds are transferred into
escrow.
 

 
3

--------------------------------------------------------------------------------

 

(b)           “Redemption Notice” means advance written notice provided at least
three business days prior to a Redemption.
 
(c)           “Redemption Amount” means the amount of principal and interest
redeemed pursuant to a Redemption Notice.
 
(d)            “Repayment Exchange Rate” means in relation to each date of a
Conversion Notice or date of a Redemption Notice, the Euro to US dollar spot
exchange rate as quoted by Bloomberg or Proquote on such date.
 
(e)           If on the date of any Conversion Notice or Redemption Notice, the
Repayment Exchange Rate is more than the Closing Date Exchange Rate then the
number of Shares to be issued shall be increased by the same percentage as
results from dividing the Repayment Exchange Rate by the relevant Closing Date
Exchange Rate.  By way of example, if the number of Shares to be issued in
respect of a particular Conversion Notice or Redemption Notice would, but for
this Section 1.08, be 1,000 and if the Closing Date Exchange Rate is 1.75 and
the relevant Repayment Exchange Rate is 1.80, then 1,029 Shares will be issued
in relation to that Conversion Notice or Redemption Notice, as the case may
be.  For the avoidance of doubt, the formula for such calculation, by way of
example for this Section, equals ((1.80 /1.75)-1)*1000 = 29 additional shares.
 
(f)           If on the Repayment Date or any Interest Repayment Date, the Cash
Payment Date Exchange Rate, as defined below is less than the Closing Date
Exchange Rate then the amount of cash required to satisfy the amounts due at
such time shall be increased by the same percentage as results from dividing the
Cash Payment Date Exchange Rate by the relevant Closing Date Exchange Rate.
“Cash Payment Date Exchange Rate” means in relation to each Repayment Date or
Interest Repayment Date the Euro to US dollar spot exchange rate as quoted by
Bloomberg or Proquote on such date.  By way of example, if the amount of cash
required to repay all amounts due on such date would, but for this Section 1.08,
be $1,000 and if the Closing Date Exchange Rate is 1.75 and the relevant
Repayment Date Exchange Rate is 1.80 then the amount of cash from the Cash
Payment required to repay all amounts due on such date will be $1,028.57.  For
the avoidance of doubt, the formula for such calculation, by way of example for
this Section, equals ((1.80/1.75)-1)*$1000 = $28.57 additional dollars.
 
 
ARTICLE II.
 
Section 2.01                                                  Amendments and
Waiver of Default.  The Note may not be amended.  Notwithstanding the above,
without the consent of the Holder, the Note may be amended to cure any
ambiguity, defect or inconsistency, or to provide for assumption of the Company
obligations to the Holder.
 

 
4

--------------------------------------------------------------------------------

 

ARTICLE III.
Section 3.01                                                  Events of
Default.  An Event of Default is defined as follows: (a) failure by the Company
to pay amounts due hereunder within fifteen (15) days of the date of maturity of
this Note; (b) failure by the Company to comply with the terms of the
Irrevocable Transfer Agent Instructions attached to the Securities Purchase
Agreement; (c) after the Registration Statement has been declared effective,
failure by the Company’s transfer agent to issue freely tradeable Common Stock
(including Common Stock tradable under Rule 144) to the Holder within five (5)
days of the Company’s receipt of the attached Notice of Conversion from Holder;
(d) failure by the Company for ten (10) days after notice to it to comply with
any of its other agreements in the Note; (e) events of bankruptcy or insolvency;
(f) a breach by the Company of its obligations under the Securities Purchase
Agreement, including specifically any breach or misrepresentation of the
representations and/or warranties thereunder which is not cured by the Company
within ten (10) days after receipt of written notice thereof or (g) any
attempts, actions or inactions taken by or under the direction of the Company
made with the intention of rescinding, cancelling or modifying in any matter the
Irrevocable Transfer Agent Instructions executed on the date hereof.  Upon the
occurrence of an Event of Default, the Holder may, in its sole discretion,
accelerate full repayment of all Notes outstanding and accrued interest thereon
or may, notwithstanding any limitations contained in this Note and/or the
Securities Purchase Agreement dated the date hereof between the Company and
Trafalgar Capital Specialized Investment Fund, Luxembourg (the “Securities
Purchase Agreement”), convert all Notes outstanding and accrued interest thereon
into shares of Common Stock pursuant to Section 1.02 herein.
 
Section 3.02                                                  Failure to Issue
Common Stock. As indicated in Article III Section 3.01, a breach by the Company
of its obligations under the Securities Purchase Agreement shall be deemed an
Event of Default, which if not cured within ten (10) days, shall entitle the
Holder to accelerate full repayment of the Notes together with accrued interest
thereon or, notwithstanding any limitations contained in this Note and/or the
Securities Purchase Agreement, to convert all amounts outstanding under the
Notes together with accrued interest thereon into shares of Common Stock
pursuant to Section 1.02 herein.  The Company acknowledges that failure to honor
a Notice of Conversion except as set forth herein, shall cause irreparable harm
to the Holder.
 
 
ARTICLE IV.
 
Section 4.01                                                  Re-issuance of
Note.  When the Holder elects to convert a part of the Note, then the Company
shall reissue a new Note in the same form as this Note to reflect the new
principal amount.
 
 
ARTICLE V.
 
Section 5.01                                                  Anti-dilution.  In
the event that the Company shall at any time subdivide the outstanding shares of
Common Stock, or shall issue a stock dividend on the outstanding Common Stock,
the Conversion Price in effect immediately prior to such subdivision or the
issuance of such dividend shall be proportionately decreased, and in the event
that the Company shall at any time combine the outstanding shares of Common
Stock, the
 

 
5

--------------------------------------------------------------------------------

 

Conversion Price in effect immediately prior to such combination shall be
proportionately increased, effective at the close of business on the date of
such subdivision, dividend or combination as the case may be.
Section 5.02                                                  Consent  of Holder
to Sell Capital Stock, Incur Debt or Grant Security Interests.  Except for the
Securities Purchase Agreement dated the date hereof between the Company and
Trafalgar Capital Specialized Investment Fund, Luxembourg, and except for shares
of the Company’s common stock permitted to be issued pursuant to the securities
purchase agreement between the Company and Buyer entered into as of December 31,
2007 (the “Prior Agreement”, so long as any of the principal of or interest on
this Note remains unpaid and unconverted, the Company shall not, without the
prior consent of the Holder:  (i) issue or sell in excess of fifty thousand
dollars ($50,000) worth of Common Stock or Preferred Stock, none of which shall
be issued or sold without consideration or for a consideration per share less
than the bid price of the Common Stock determined immediately prior to its
issuance, (ii) issue or sell in excess of fifty thousand dollars ($50,000) worth
of Preferred Stock, warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock,
however no Preferred Stock or Common Stock shall be issued or sold without
consideration or for a consideration per share less than such Common Stock’s bid
price value determined immediately prior to its issuance, (iii) enter into any
security instrument granting the holder a security interest in any of the assets
of the Company, (iv) file any registration statement on Form S-8 or (v) other
than in the ordinary course of business consistent with past practice, directly
or indirectly permit, create, incur assume, permit to exist, increase, renew or
extend on or after the date hereof any additional debt or permit any subsidiary
of the Company to do or allow any of the foregoing without the Holder’s prior
written consent beyond that which is set forth in Schedule 4(j) attached to the
Securities Purchase Agreement.  In the event that Holder does provide its
consent hereunder to issue any such securities described under (i), (ii) or (iv)
of this Section or the Company issues any of the Common Stock permitted to be
issued under the Prior Agreement, in either event if the Company defaults under
the Note, the Fixed Price hereunder shall be equal to the lesser of: (a) the
Fixed Price as defined herein and (b) eighty-five percent (85%) of the lowest
consideration paid per share for any such security issued by the Company.
 


 
ARTICLE VI.
 
Section 6.01                                                  Notice.  Notices
regarding this Note shall be sent to the parties at the following addresses,
unless a party notifies the other parties, in writing, of a change of address:
 
If to the Company, to:
Blair Merriam, CEO
 
14850 Montfort Drive, Suite 131
 
Dallas, Texas 75254
 
Telephone: (303) 881-2604
 
Facsimile: (480)287-9560
   
With a copy to:
Michael J. Tauger, Esq.


 
6

--------------------------------------------------------------------------------

 




 
5445 DTC Parkway, Suite 520
 
Greenwood Village, CO 80111
 
Telephone: (303) 713-0363
 
Facsimile: (720) 489-1587
       
If to the Holder:
Trafalgar Capital Specialized Investment Fund
 
8-10 Rue Mathias Hardt
 
BP 3023
 
L-1030 Luxembourg
 
Attention:                                Andrew Garai, Chairman of the Board of
 
Facsimile:                                011-44-207-405-0161 and
                        001-786-323-1651
   
With a copy to:
James G. Dodrill II, P.A.
 
5800 Hamilton Way
 
Boca Raton, FL  33496
 
Attention:                                James Dodrill, Esq.
 
Telephone:                                (561) 862-0529
 
Facsimile:                                (561) 892-7787



Section 6.02                                                  Governing
Law.  This Note shall be deemed to be made under and shall be construed in
accordance with the laws of the State of Florida without giving effect to the
principals of conflict of laws thereof.  Each of the parties consents to the
jurisdiction of the U.S. District Court sitting in the Southern District of the
State of Florida or the state courts of the State of Florida sitting in Broward
County, Florida in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.
 
Section 6.03                                                  Severability.  The
invalidity of any of the provisions of this Note shall not invalidate or
otherwise affect any of the other provisions of this Note, which shall remain in
full force and effect.
 
Section 6.04                                                  Entire Agreement
and Amendments.  This Note represents the entire agreement between the parties
hereto with respect to the subject matter hereof and there are no
representations, warranties or commitments, except as set forth herein.  This
Note may be amended only by an instrument in writing executed by the parties
hereto.
 
Section
6.05                                                  Counterparts.  This Note
may be executed in multiple counterparts, each of which shall be an original,
but all of which shall be deemed to constitute on instrument.
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company has
executed this Note as of the date first written above.

 
PLATINA ENERGY GROUP, INC.
     
By:                                                                
 
Name: Blair Merriam
 
Title: Chief Executive Officer




 
8

--------------------------------------------------------------------------------

 



 
EXHIBIT “A”
 
 
NOTICE OF CONVERSION
 
 
(To be executed by the Holder in order to Convert the Note)
 


TO:
 



The undersigned hereby irrevocably elects to convert US$ of the principal amount
of the above Note into Shares of Common Stock of Platina Energy Group, Inc.,
according to the conditions stated therein, as of the Conversion Date written
below.
 
Conversion Date:
 
Applicable Conversion Price:
 
Signature:
 
Name:
 
Address:
 
Amount to be converted:
US$                                                                            
Amount of Note unconverted:
US$                                                                           
Conversion Price per share:
US$                                                                            
Number of shares of Common Stock to be issued:
 
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
 
Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 








 
9

--------------------------------------------------------------------------------

 
